 

Exhibit 10.5

 

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” HAVE BEEN OMITTED FROM THIS
EXHIBIT AS THESE PORTIONS ARE NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM IF PUBLICLY DISCLOSED.  

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED
INVENTORY FINANCING AGREEMENT, FIFTH AMENDED AND RESTATED

PROGRAM TERMS LETTER, AND FOURTH AMENDED AND RESTATED

[****]

 

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED INVENTORY FINANCING
AGREEMENT, FIFTH AMENDED AND RESTATED PROGRAM TERMS LETTER, AND FOURTH AMENDED
AND RESTATED [****] (this “Amendment”) dated as of July __, 2019, is made to
that certain FOURTH AMENDED AND RESTATED INVENTORY FINANCING AGREEMENT (as
amended, supplemented, restated or modified, the “IFA”) by and among WELLS FARGO
COMMERCIAL DISTRIBUTION FINANCE, LLC (“CDF”) as Agent (in such capacity as
agent, the “Agent”) for the several financial institutions that may from time to
time become party thereto (collectively, “Lenders,” and individually, each a
“Lender”) and Dealers that may from time to time become party thereto
(collectively, “Dealers” and individually, each a “Dealer”), FIFTH AMENDED AND
RESTATED PROGRAM TERMS LETTER (as amended, restated, supplemented or otherwise
modified from time to time, the “PTL”) by and among CDF and Dealers, and FOURTH
AMENDED AND RESTATED [****] (as amended, restated, supplemented or otherwise
modified from time to time, the [****] and together with the IFA and PTL, the
“Agreements”) by and among Agent and Existing Dealers (as defined below), each
dated as of October 26, 2018. All capitalized terms not otherwise defined in
this Amendment shall have the respective meanings assigned to them in the IFA.

Recitals

A.Reference is hereby made to that certain Consent Agreement dated July 2, 2019
by and among Agent and Dealers (the “Consent Agreement”), pursuant to which
Agent and Required Lenders consented to the Stock Purchase (as defined in the
Consent Agreement).

 

B.As a result of the Stock Purchase, certain of Dealers acquired new
subsidiaries. Pursuant to the IFA and the Consent Agreement, such Acquired
Persons are required to become Dealers under the IFA and the other Agreements
(such Acquired Persons joining the Agreements pursuant to this Amendment, as set
forth on the signature pages hereto, collectively, the “New Dealers”; and
Dealers party to the Agreement prior to the date hereof, are referred to herein
collectively as the “Existing Dealers”).

 

C.Agent and Dealers desire to make certain amendments to the Agreements in order
to join the New Dealers as parties to the Agreements in accordance with the
terms and conditions of this Amendment.

Agreement

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement the receipt and sufficiency of which is
hereby acknowledged, Agent and Dealers agree as follows:

1.Section 28; List of Dealers. Section 28 of the IFA is hereby deleted in its
entirety and replaced with the following:

 

1



--------------------------------------------------------------------------------

 

 

“28.

List of Dealers. The following persons are parties to this Agreement as Dealers:

 

 

DEALER NAME

TYPE OF ENTITY

JURISDICTION

MarineMax, Inc.

 

corporation

 

Florida

MarineMax East, Inc.

 

corporation

 

Delaware

MarineMax Services, Inc.

 

corporation

 

Delaware

MarineMax Northeast, LLC

 

limited liability company

 

Delaware

Boating Gear Center, LLC

 

limited liability company

 

Delaware

US Liquidators, LLC

 

limited liability company

 

Delaware

Newcoast Financial Services, LLC

My Web Services, LLC

MarineMax Charter Services, LLC

[****]

 

limited liability company

limited liability company

limited liability company

limited liability company

 

Delaware

Delaware

Delaware

Florida

Gulfport Marina, LLC

 

limited liability company

 

Delaware

FWW, LLC

 

limited liability company

 

Florida

Fraser Yachts Florida, Inc.

 

corporation

 

[Florida]

Fraser Yachts California, Inc.

 

corporation

 

[California]

 

9.Joinder of New Dealers. Each New Dealer hereby (a) agrees to become primarily
and jointly and severally liable for all obligations and liabilities under the
Agreements, including all Obligations under the IFA, whether arising prior to,
on or after the date hereof; (b) restates all representations, warranties and
covenants of Dealers under the Agreements as if each representation, warranty
and covenant contained therein is, contemporaneously herewith, issued by, and
relates to New Dealers, individually and jointly; (c) agrees that all references
in the Agreements to “Dealers” include, for all purposes, such New Dealer and
the other Dealers, and for the avoidance of doubt, the Agreements are hereby
amended to include each New Dealer in such references; and (d) restates the
grant of security interest in all Collateral owned by New Dealers, whether now
owned or hereafter acquired. Each New Dealer intends that this Section 9
constitutes an agreement that the IFA is effective to create a security interest
in such New Dealer’s property, as contemplated by Section 9-203(d)(2) of the
UCC.  Each New Dealer further reaffirms the obligations of all Dealers under the
Agreements and agrees that all transactions between New Dealers and Agent shall
be governed by the Agreements, as determined by Agent in its sole and absolute
discretion.

 

10.Release. In consideration of the agreements of Agent contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Dealer (including, for
avoidance of doubt, New Dealers) (collectively, the “Releasors”), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, each of their successors and assigns, each of
their respective affiliates, and their respective affiliates’ present and former
shareholders, members, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other Persons being hereinafter referred to collectively as the
“Releasees,” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually a “Claim” and collectively, “Claims”)
of every name and nature, either known or unknown, both at law and in equity,
which Releasors, or any of them, or any of their successors, assigns or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon,

2



--------------------------------------------------------------------------------

 

or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the date hereof, including, without limitation, for
or on the account of, or in relation to, or in any way in connection with the
IFA, the other Agreements, any other Loan Document or any of other agreement,
document, or instrument related thereto or transactions thereunder or related
thereto.

 

11.References. Each reference in the Agreements and the Loan Documents to the
Agreements shall be deemed to refer to the Agreements as amended by this
Amendment.

 

12.Ratification.  Dealers, including New Dealers, hereby ratify and confirm the
Agreements, as amended hereby, and each other Loan Document executed by such
Dealer in all respects. All terms and provisions of the Agreements not
specifically amended by this Amendment shall remain unchanged and in full force
and effect.

 

13.Conditions Precedent to Effectiveness of Amendment.  This Amendment shall not
be effective unless and until each of the following conditions precedent has
been satisfied or waived in the sole and absolute discretion of Agent:

 

 

a.

Agent shall have received an original copy of this Amendment, executed by
Dealers.

 

 

b.

Agent shall have received any and all fees payable to Agent by Dealers in
connection with this Amendment and the transactions contemplated hereby.

 

 

c.

Agent shall have received an updated corporate organizational chart of MaineMax,
Inc. giving effect to the transactions consummated under the Stock Purchase.

 

 

d.

Agent shall have received updated insurance certificates and endorsements which
include the New Dealers.

 

 

e.

Agent shall have prepared UCC-1 financing statements for New Dealers, describing
Agent as “Secured Party” and each New Dealer as “Debtor” indicating the
Collateral.

 

14.Assignment. This Amendment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their participants, successors and
assigns.

 

15.Counterparts. This Amendment may be executed in any number of counterparts,
each of which counterparts, once they are executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.  This Amendment may be executed by
any party to this Amendment by original signature, facsimile and/or electronic
signature.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

DEALERS:

 

MARINEMAX, INC.,

a Florida corporation

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary,

 

 

 

MARINEMAX EAST, INC.,

a Delaware corporation

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

MARINEMAX SERVICES, INC.,

a Delaware corporation

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

Vice President, Secretary, Treasurer

 

 

 


MARINEMAX NORTHEAST, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.

      the sole member of MarineMax Northeast, LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 



[Signature Page to 1st Amendment to IFA, PTL, and [****]]

--------------------------------------------------------------------------------

 

By: MARINEMAX EAST, INC.,

      the sole member of Boating Gear Center, LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

US LIQUIDATORS, LLC

 

a Delaware limited liability company

By: MARINEMAX, INC.

      the sole member of US Liquidators, LLC

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary,

 

 

 

MY WEB SERVICES, LLC,

a Delaware limited liability company

 

By: MARINEMAX EAST, INC.,

       the sole member of My Web Services, LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary and Treasurer,

 

 

 

MARINEMAX CHARTER SERVICES, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

       the sole member of MarineMax Charter Services,

       LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 



[Signature Page to 1st Amendment to IFA, PTL, and [****]]

--------------------------------------------------------------------------------

 

 

 

NEWCOAST FINANCIAL SERVICES, LLC,

 

a Delaware limited liability company

By: MARINEMAX EAST, INC.

      the sole member of Newcoast Financial Services, LLC

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

[****],

a Florida limited liability company

 

By: MY WEB SERVICES, LLC,

       the sole member of [****]

       By: MARINEMAX EAST, INC.,

       the sole member of My Web Services, LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary and Treasurer

 

Tax ID:

27-4689836

 

Org. ID (if any):   4933499

 

 

 

GULFPORT MARINA, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

       the sole member of Gulfport Marina, LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary and Treasurer

 

Tax ID:

27-4689836

 

Org. ID (if any):   4933499

 

 

 

 

 

 

 

 

[Signature Page to 1st Amendment to IFA, PTL, and [****]]

--------------------------------------------------------------------------------

 

NEW DEALERS:

 

FWW, LLC,

a Florida limited liability company

By: MARINEMAX EAST, INC.

      the sole member of FWW, LLC

 

By:

 

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

 

FRASER YACHTS FLORIDA, INC.,

a [Florida] corporation

By: FWW, LLC

      the sole member of Fraser Yachts Florida, Inc.

 

By:

 

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

 

FRASER YACHTS CALIFORNIA, INC.,

a [California] corporation

By: FRASER YACHTS FLORIDA, INC.

      the sole member of Fraser Yachts California, Inc.

 

By:

 

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

[Signature Page to 1st Amendment to IFA, PTL, and [****]]

--------------------------------------------------------------------------------

 

 

WELLS FARGO DISTRIBUTION FINANCE, LLC, as Agent

 

 

By:

Name:

Title:

 

[Signature Page to 1st Amendment to IFA, PTL, and [****]]